Title: To James Madison from William C. C. Claiborne and James Wilkinson, 20 December 1803 (Abstract)
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James


20 December 1803, New Orleans. “We have the satisfaction to announce to you, that the province of Louisiana was this day surrendered to the United States by the Commissioner of France; and to add that the flag of our Country was raised in this City amidst the acclamations of the inhabitants.
“The enclosed is a copy of an instrument of writing which was signed and exchanged by the Commissioners of the two governments, and is designed as a record of this interesting transaction.”
 

   
   RC and enclosure (DNA: RG 233, President’s Messages, 8A-D1). RC 1 p.; in a clerk’s hand, signed by Claiborne and Wilkinson. RC and enclosure printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:581–82. For enclosure, see n. 1.



   
   In the undated procès-verbal (5 pp.; in French and English), the original of which was enclosed in Claiborne and Wilkinson to JM, 27 Dec. 1803, the three commissioners recorded their exchange of powers and the delivery by Laussat of the territory of Louisiana to Claiborne and Wilkinson according to the Franco-American treaty of 30 Apr. 1803. Laussat also released the citizens of Louisiana from their oaths of fidelity to France.


